Citation Nr: 1601512	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956, July 1958 to June 1962, and August 1962 to January 1974.  The Veteran died on August [redacted], 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant appeared at Board hearing before the undersigned in March 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  During his lifetime, the Veteran did not establish service connection for any disability.

2.  The Veteran died on August [redacted], 2006, as the result of metastatic small cell lung cancer; there were no other underlying conditions contributing to death list on the death certificate.

3.  The weight of the probative medical evidence of record does not indicate that any additional conditions (other than the lung cancer) contributed to his death.

4.  The Veteran served on a ship in the offshore waters of Vietnam in the South China Sea in 1962.  The evidence of record does not show that the Veteran had service on the landmass of Vietnam or on the inland waterways of Vietnam, or that he was in-fact exposed to herbicides, including Agent Orange, in service.

5.  There is no competent medical evidence of record indicating that the Veteran's metastatic small cell lung cancer was incurred during the Veteran's active service or that it is etiologically related to any event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In the current case, VA has met all statutory and regulatory notice and duty to assist provisions with regard to the appellant's claim.

A March 2007 letter satisfied the duty to notify provisions pertaining to claims for service connection for the cause of a veteran's death prior to the initial June 2009 adjudication of the appellant's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  An April 2009 letter also provided the appellant with information regarding establishing claims due to presumed exposure to herbicides.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service personnel records and relevant private treatment records have been obtained and associated with the claims file.  The appellant has not referenced any additional outstanding treatment records related to the Veteran's final illness that she wanted VA to obtain or that she felt were relevant to the claim.  

The Board notes that VA was unable to obtain the Veteran's service treatment records.  The RO requested all service treatment records from the National Personnel Records Center in June 2007 and again in May 2009.  After receiving a negative response, the RO issued a Formal Finding in June 2009 on the unavailability of complete service treatment records.  A letter was sent to the appellant in May 2009 requesting that she submit any service treatment records in her possession, and in June 2009 the appellant was notified of the inability of the RO to obtain the service treatment records.  The Board is satisfied that the evidence of record shows that VA has made as many requests as necessary to secure the Veteran's service treatment record and has notified the appellant that they are unavailable.  In light of the above, the Board concludes that further development and additional efforts to assist or notify in accordance with 38 C.F.R. § 3.159(e) would serve no useful purpose as there has been notification that the records do not exist.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In cases where a veteran's service treatment records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

The duty to assist in a cause of death case means that VA, under § 5103A(a), must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," to include obtaining an autopsy or medical opinion.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Board concludes an autopsy is not needed in this case, as the cause of the Veteran's death is known and is not disputed.  Daves, 21 Vet. App. at 50-51.  A medical opinion regarding the relationship of the Veteran's cause of death to his service has not been obtained because, as will be discussed further below, the appellant claims only that the Veteran's death was caused by presumed exposure to herbicides in Vietnam, and thus would be entitled to the presumption of herbicide exposure under 38 C.F.R. § 3.307.  Because there is no medical issue in question, Board finds that the duty to assist has not been triggered and a VA opinion in not required to decide this claim when considering all of the evidence of record.  DeLaRosa, 515 F.3d at 1322.  

In addition to the documentary evidence, the appellant's March 2015 Board hearing testimony is of record.  At the hearing, the issue on appeal was identified, the appellant had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no indication that any failure on the part of VA to provide notice or assistance that reasonably affects the outcome of this case, the Board finds that any such notice or assistance failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Service Connection for the Cause of the Veteran's Death

The appellant contends that her husband's death from cancer was caused by his exposure to Agent Orange in service.  The appellant testified at a March 2015 Board hearing that while the Veteran's ship was stationed in the waters off the Republic of Vietnam in 1962, he left the ship to visit the mainland.  Board Hearing Transcript 3-4.  The appellant and her friend, P.B., both testified that they had heard the Veteran talk about visiting Vietnam in service prior to his death.  Id. at 4, 7.  The appellant stated that she had been married to the Veteran for 23 years.  Id. at 8.

The Veteran's death certificate lists his cause of death as metastatic small cell lung cancer.  The death certificate does not list any contributing conditions or other causes of death.  His private medical records show that he was diagnosed with extensive stage small cell lung carcinoma with brain metastasis and had undergone radiation therapy which did not improve his condition.  In August 2006, he was admitted for palliative care.  

A March 2015 letter from the Veteran's private physician explained that the Veteran was hospitalized in August 2006 for extensive stage small cell lung carcinoma with brain metastasis and that he passed away three days later.  He wrote that he could not "rule out the possibility that his small cell lung carcinoma could have been attributed to his exposure to asbestos, herbicide, or Agent Orange while in service."

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Of note in this case, the Veteran was not in receipt of service connection for any disability during his lifetime.  Nonetheless, benefits may be awarded if the cause of the Veteran's death was one for which service connection could be awarded. 

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 C.F.R. § 3.303(b), service connection may be established by showing a continuity of symptomatology for a chronic disease, such as malignant tumors, which was noted during service.  38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962 and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include respiratory cancers.  38 C.F.R. § 3.309(e).

The Board notes that "service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations only if the conditions of service involved "duty or visitation" to the landmass of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption. 

While the record shows that the Veteran died from a disease which is considered a disease associated with exposure to herbicide agents, the evidence does not support a finding that the Veteran was exposed to herbicides during his service, and thus the presumption does not apply.

The Veteran's service personnel records and DD Forms 214 show that he served on several ships during his service, including the U.S.S. Hancock, the U.S.S. Saratoga, the U.S.S. John F. Kennedy, and the U.S.S. Orion.  There is no indication in the record that the Veteran's three latter ships served in the vicinity of Vietnam during his time aboard them, but the record does show that the U.S.S. Hancock served in waters near Vietnam while the Veteran was serving on this ship.  The National Personnel Records Center was unable to provide any evidence of in-country service, but did find that while the Veteran was aboard the U.S.S. Hancock, the ship was stationed in the official waters of Vietnam in March, April, and May 1962.  Information from the Naval Historical Center web site showed that the U.S.S. Hancock patrolled the South China Sea starting in February 1962.

A March 2013 response from the Defense Personnel Records Information Retrieval System stated that the ship history for the U.S.S. Hancock was reviewed, and that the ship travelled to Vietnam in February 1962 and patrolled the South China Sea until returning to the United States in August 1962.  The deck logs did not document that the ship docked, transited inland waters, or allowed personnel to step foot in Vietnam.

A May 2009 memorandum from the U.S. Army Joint Services Records Research Center stated that they had reviewed official military documents, ship histories, deck logs, and other sources of information, and found no evidence that Navy ships transported tactical herbicides from the United States to Vietnam and therefore could not provide any evidence supporting a finding that the Veteran was exposed to tactical herbicides while serving about a Navy ship.

The Board therefore finds that the preponderance of the evidence of record weighs against finding that the Veteran stepped ashore on the landmass of the Republic of Vietnam during his service, and therefore a presumption of exposure to herbicides in service is not warranted.

The Board acknowledges the appellant's contention that her husband told her that he had visited the Republic of Vietnam.  The Board does not, however, find that these statements constitute competent and credible evidence sufficient to outweigh the other evidence of record.  The appellant was married to the Veteran for 23 years at the time of his death in 2006, and as such would not have been married to the Veteran at the time of his service in the South China Sea in 1962.  Therefore, any statements she heard from the Veteran were statements regarding events that had happened many years in the past, and were not a contemporaneous account of the Veteran's service experience.  The appellant has been unable to provide any details regarding the Veteran's claimed visits to Vietnam, such as where or when he visited, and thus no further research towards verification can be conducted.  The weight of the evidence of record shows that while the Veteran did serve in the waters of Vietnam, his ship did not dock and no personnel was transferred to the shore.  

The Board has also considered whether a presumption of exposure to herbicides is warranted due to service in the waters of Vietnam.  In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's currently established position.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VBA Manual M21-1, IV.ii.1.H.2.a; see also VBA Manual M21-1, IV.ii.2.C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  VBA Manual M21-1, IV.ii.1.H.2.a.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the U.S.S. Hancock was stationed in any of these specific waterways, and the evidence of record shows only that the ship patrolled in the South China Sea, which is clearly considered by VA to be an offshore water which was not historically subject to Agent Orange spraying.  See VBA Manual M21-1, IV.ii.2.C.3.m.  It continues to be official VA policy that service in the South China Sea, in and of itself, does not constitute service in the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

Research done by the U.S. Army Joint Services Records Research Center also indicates that the Veteran would not have been exposed to herbicides on board his ship, as Navy ships did not transport tactical herbicides.  The Board finds that the record reflects the Veteran had no in-country service, documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure, nor is there evidence that the Veteran ever claimed he was exposed to herbicides, and the appellant has not alleged that he was, other than through the presumption of exposure while visiting Vietnam.  Therefore, he is not entitled to a grant of service connection due to exposure to herbicides, either on a directive or presumptive basis.  See Combee, 34 F.3d at 1042.

As already noted, the appellant has based her claim entirely upon presumptive herbicide exposure in the Republic of Vietnam.  No other basis for relating the etiology of the claimed disability to service is demonstrated by the evidence of record; i.e., the appellant has not indicated that lung cancer was otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the service treatment records.  The Board notes that while the March 2015 letter from the private physician indicates that asbestos could have attributed to the Veteran's lung cancer, there is no evidence that the Veteran was in-fact exposed to asbestos in service in this case, and this has not been alleged by the appellant.  In the appellant's August 2012 substantive appeal, she wrote that she did not know if the Veteran was exposed to asbestos in service, but only that she had heard that "he could have and that it caused lung cancer."  The appellant has not at any time otherwise indicated that she believed her husband's lung cancer was related to exposure to asbestos, and this was not alleged at the March 2015 Board hearing, at which she only asserted that she believed her husband's cancer was caused by exposure to herbicides.

Further, no other presumptive provision appears applicable to the facts of this case.  While malignant tumors, such as small cell carcinoma, are considered a chronic condition, there is no evidence that the Veteran's lung cancer was incurred in service or manifested any symptoms in service or within one year of separation from service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d at 1336.

In addition, from a merits standpoint, there is no competent medical evidence of record that establishes a causal connection to an equipoise standard between the Veteran's lung cancer and his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In sum, the weight of the evidence of record shows that the cause of the Veteran's death was metastatic small cell lung cancer, and there were no substantially or materially contributing medical causes.  In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case, lung cancer was not shown in service, and there is no competent and probative evidence indicating a nexus between the Veteran's service and lung cancer.  Without any competent and credible evidence indicating that lung cancer was caused by or otherwise related to the Veteran's service, service connection for the cause of the Veteran's death is not warranted.

Although the Board is sympathetic to the appellant's assertions and by no means wishes to minimize the long and honorable periods of service the Veteran provided, the claim of entitlement to service connection for the cause of Veteran's death must be denied.  The preponderance of the evidence of record simply does not establish that the Veteran had any service in the Republic of Vietnam or that the Veteran's cause of death was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


